By the Court.

Starnes, J.
delivering the opinion.
[1.] "We recognize the general rule, that each partner has an equal right to the possession of the partnership effects. And that if, upon a dissolution, they cannot agree as to the disposition of the same, and one of the partners keeps, or endeavors to keep, the other or others from the possession or application of these effects, a Court of Equity, upon bill filed, may appoint a receiver for the purpose of collecting unsettled accounts, and applying such effects.
[2.] But we think that the case made before us does not fall within this rule. The complainant does not even show, by his bill, that Terrell, the defendant in the Court below, is disposing of the effects of the firm, in opposition to his expressed wishes or views, or that by himself, agent or attorney, he has proposed to take part in the collection and application of these effects, and that he has been prevented from so doing by Terrell; or that Terrell has offered opposition to him in any manner. And the answer of Terrell denies that be is proceeding against the rights, or contrary to the inter*668ests, of the complainant, or that the latter has “made any de-mand upon him for any of the property of the firm, or his individual property.”
Under these circumstances, and without other proof of mis.management by Terrell, or refusal, on Ms part, to allow the joint action of his partner, in receiving and disposing of the -effects of this partnership, we do not see by what right a Court can proceed to take these effects from Terrell, and deprive him of all control in the winding up of his business; ,and therefore, we reverse the judgment of the Court on this aground.